OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and case remitted to Supreme Court, New York County, for full reconsideration of defendants’ motions to dismiss the complaint. Whether an action should be dismissed on the ground of forum non conveniens is a matter of discretion for the trial court and the Appellate Division, and the exercise of that discretion will not be interfered with by this court unless there has been an abuse of discretion, or, in exercising its discretion, the court has failed to take into account the various factors entitled to consideration. (See, Belachew v Michael, 59 NY2d 1004; Irrigation & Indus. Dev. Corp. v Indag S.A., 37 NY2d 522.) Here, it would appear, as the dissenters at the *1016Appellate Division found, that the trial court, on whose reasoning the Appellate Division affirmed, did not consider all the relevant factors which would best serve the ends of justice and convenience of the parties.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.